Citation Nr: 0928551	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from December 1969 to 
November 1972.  He has service in the Republic of Vietnam 
from June 1970 to April 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The record indicates that the issue originally 
on appeal was whether new and material evidence had been 
presented sufficient to reopen the appellant's claim for 
entitlement to service connection for PTSD.  The Board issued 
a Decision/Remand on this issue in July 2006.  In that 
action, the Board found that the appellant had submitted new 
and material evidence and the Board reopened the appellant's 
claim.  The Board then remanded the claim to the RO via the 
Appeals Management Center (AMC) for the purpose of obtaining 
additional evidence pertinent to the issue on appeal.  The 
claim has since been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant served in the Republic of Vietnam and was 
stationed near Da Nang where he rode in convoys, performed 
perimeter guard duty, and witnessed rocket attacks.  

3.  The appellant has been diagnosed as suffering from PTSD 
and VA officials have suggested that this disorder is related 
to in-service stressors.




CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by the appellant's military 
service. 38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has petitioned the VA asking that service 
connection be granted for a psychiatric disorder - PTSD.  He 
has claimed that while stationed in the Republic of Vietnam, 
his base came under repeated rocket attacks.  He further 
contends that while riding in convoys and performing guard 
duty, he was repeatedly shot at.  The records indicate that 
the appellant was in country between June 1970 to April 1971.  
He contends that he still suffers from flashbacks and 
nightmares of those incidents, along with others, and 
experiences depression and anxiety.  As such, he asks that VA 
compensation benefits be assigned for a psychiatric disorder 
he claims should be classified as PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

The appellant has contended that while stationed in Vietnam, 
he was exposed to rocket and enemy fire.  He maintains, 
although this particular item has not been verified via 
independent sources, that he was fired upon by snipers when 
he was performing guard duty and riding in convoys.  He 
further says he was constantly worried that he would be 
killed through the performance of his duties, or he would be 
maimed by rocket fire after he finished his duties.  He avers 
that this fear has produced nightmares and flashbacks that he 
continues to suffer therefrom.  In summary, the appellant has 
claimed that all of these factors were stressful situations 
which, in turn, led to the development of PTSD, from which 
the appellant now suffers.

The record reflects that the appellant served in Vietnam at 
Da Nang with the 855th General Support Company.  The Defense 
Personnel Record Image Retrieval System has confirmed that 
during the time the appellant was stationed in Da Nang, his 
base was subject to numerous enemy rocket attacks.  The 
Department of Defense was not, however, able to corroborate 
the appellant's claim that he was frequently fired upon by 
snipers.  The appellant's service personnel records notes 
that he was issued a National Defense Service Medal, a 
Vietnam Service Medal, and a Republic of Vietnam Campaign 
Medal with two Oversees Bars.  The official record further 
report that the appellant participated in the "13th Campaign 
(Unnamed) in December 1970.  Nevertheless, the official 
records do not show that the appellant was awarded a personal 
or unit valour award, such as a Bronze Star Medal for Valor, 
a Purple Heart Medal, or a Presidential Unit Citation.  The 
record also does not show that the appellant fired his 
personal weapon at the enemy such that he might have been 
awarded a Combat Infantryman Badge or a similar award.  

One other item of note, however, is shown in the appellant's 
service medical treatment records.  After the appellant left 
Vietnam, he was stationed at or around US Army Garrison 
Baumholder, in the US Sector of West Germany, he sought 
treatment for "nerves".  He complained of sleeplessness, 
anxiety, and nervousness.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a appellant's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the appellant during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the appellant 
was engaged in combat with the enemy and the claimed stressor 
was related to combat, no further development for evidence of 
a stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the appellant is, in itself, insufficient.  
Service records must support the assertion that the appellant 
was subjected to a stressor of sufficient gravity to evoke 
the symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7 .46( e ),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the appellant 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
appellant was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the appellant's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the appellant's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The appellant's principal claimed stressors have nothing to 
do with combat per se.  The stressors are however related to 
the appellant being in a war zone or hostile territory.  The 
stressors do involve the appellant being in an area that 
received rocket or enemy fire and deal with snipers.  
However, despite the appellant's service in a hostile area, 
he never received awards and decorations that would 
substantiate his combat-related assertions.  Nevertheless, 
the appellant may be deemed to have served in a war area if 
it is shown that the appellant was stationed in a location 
that subjected him to combat-type situations.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2004).

The appellant has provided written statements with respect to 
his duties and observations while the appellant was stationed 
in Vietnam.  Also contained in the claims folder is 
independent evidence that corroborates the appellant's 
assertions that the base he was stationed at was the subject 
of enemy fire including rockets and small arms.  The Board 
takes judicial notice that during this time period there were 
numerous clashes between the North and South Vietnamese and 
their American counterparts.

Given the time period during which the appellant was assigned 
to South Vietnam, the type of incidents he reported that were 
stressful, and the fact that the appellant performed some 
duties that might be considered hazardous, the Board finds 
this information is sufficient to verify that the appellant 
was exposed to significant, life-affecting stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  After review 
of the evidence the Board finds that service personnel 
records and the historical information concerning the 
appellant's unit, and similar units, proffered by the 
appellant, establish that the appellant served in a hostile 
area.  As his stressors are consistent with service as an 
individual stationed in a hostile territory, the Board finds 
no further verification of the appellant's stressors are 
necessary.

During the course of this appeal, the appellant has been 
treated by VA medical providers, and they have concluded that 
he suffers from the symptoms and manifestations of 
posttraumatic stress disorder.  They have diagnosed the 
appellant as actually having the disorder and he has 
undergone treatment for this mental disorder.  They have 
strongly implied or insinuated that the appellant's PTSD was 
and is the result of his military service.  As an example of 
this, a health care provider stated that it was moer likely 
than not that the appellant's current mental condition was 
related to his service and his time in Vietnam.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of 
PTSD related to stressful experiences the appellant reported 
he underwent during his service in Vietnam.  Accordingly, 
after careful review of all the evidence of record, the Board 
finds that the appellant manifests PTSD that is the result of 
stressors he experienced while in Vietnam.  The Board 
therefore concludes that service connection for PTSD is 
appropriate.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


